Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 26, 2021

                                       No. 04-21-00038-CV

                  IN THE INTEREST OF R.H.B. AND C.D.B, CHILDREN

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-16615
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER

        The clerk’s record and the reporters records from Tracy Ray Plummer and Maria Fattahi
were originally due on February 18, 2021. On February 9, 2021, Ms. Plummer filed a
Notification of Extension Request stating she has not yet been paid for her records. On February
22, 2021, the trial court clerk filed a Notification of Late Record stating appellant has failed to
pay or make arrangements to pay the clerk’s fee for preparing the record and that appellant is not
entitled to appeal without paying the fee.

        On February 23, 2021, this court ordered appellant to provide written proof to this court
that: (A) either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee; and (B) either (1)
Ms. Plummer’s reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying Ms. Plummer’s reporter’s fee.
On February 24, 2021, appellant informed this court that (1) the district clerk has been paid, (2)
Ms. Fattahi has been paid, and (3) a deposit has been paid to Ms. Plummer.

         Accordingly, the district clerk, Ms. Plummer, and Ms. Fattahi are hereby ORDERED to
file their respective records no later than March 29, 2021.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court